CaSe 1218-CV-12176-TLL-PT|\/| ECF NO. 19 filed 10/09/18 Page|D.ZOB Page 1 Of 1

 

A0440 (Rev. 06/!2) Summo'ns in a Civil Action

Summons and Complaint Return of Service

 

Case No. 18-12176
Hon. Thomas L. Ludington

(Du`s section should not be filed with the court unless required by Fed. R. Civ. I’. 4 (l))

This summons for (name afindividualandri¢le, ifany) kendall Anders°n

was received by me on (date)

E| I personally served the summons on the individual at @lace)
on (da¢e) ; or

 

 

\J I led the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (dare) , and mailed a copy to the individual’s last known address; or

 

CI I served the summons on (name ofindividua!) , who is
designated by law to accept service of process on behalf of (name ofo»gam:zation)

 

on (date) ; or

 

L'_l Iretm'ned the summons unexecuted because

  

 

 

 

 

My fees are $ for travel and $ __`____for services, for a total of $
I declare under penalty of perjury that this informatiwj n
nw we M/M/
s signature

Pri Zted name and title

df/t YM%A-/WM ajo€
/%

 

Additional information regarding attempted service, etc:

 

